                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


CHRISTOPHER ALAN LUPER, #1879581                 §
                                                 §
VS.                                              §                CIVIL ACTION NO. 4:18cv834
                                                 §
DIRECTOR, TDCJ-CID                               §

                                   ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of such action, has been presented

for consideration. No objections have been timely filed. After reviewing the Report and

Recommendation, the court concludes that the findings and conclusions of the Magistrate Judge are

correct and adopts the same as the findings and conclusions of the court.

       It is therefore ORDERED the petition for writ of habeas corpus is DISMISSED without

prejudice.

       It is further ORDERED all motions by either party not previously ruled on are hereby

DENIED.

             .   SIGNED this the 14th day of March, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
